Citation Nr: 1603791	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  14-27 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1. Entitlement to service connection for neuropathy of the bilateral lower extremities.

2. Entitlement to service connection for neuropathy of the bilateral upper extremities. 

3. Entitlement to service connection for eczema/sebopsoriasis of the bilateral lower extremities (claimed as lower extremity lesions). 

4. Entitlement to service connection for abdominal aortic aneurysm. 

5. Entitlement to service connection for left ear hearing loss. 



ATTORNEY FOR THE BOARD

H. Hoeft


INTRODUCTION

The Veteran had active service from May 1968 to May 1970, including service in the Republic of Vietnam.  He died in July 2015.  The appellant is the Veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA), which denied entitlement to the above-captioned service connection claims.  The Veteran thereafter submitted a timely Notice of Disagreement in April 2014; a Statement of the Case was issued in May 2014; and a VA Form 9 was submitted in July 2014.  

The Veteran requested a Video Conference hearing, which was scheduled for April 2015. See VA Form 9.  The Veterans Appeal Control and Locator System (VACOLS) reflects that the Veteran did not appear for the hearing; the hearing request will therefore be considered withdrawn. 38 C.F.R. § 20.704(d)(2015).

Unfortunately, the Veteran passed away in July 2015.  The Veteran's spouse, the appellant in this case, then filed a claim seeking to be substituted for her husband for the purpose of processing his claim to completion. See November 2015 VA Form 21-0847.  

The Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008), created a new Section 5121A under Chapter 38 of the United States Code relating to substitution in case of death of a claimant who dies on or after October 10, 2008.  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title...." An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant may file a request for substitution with the VA regional office (RO) from which the claim originated. 

In December 2015, the RO issued a letter indicating that the appellant was eligible for substitution, and granted her motion. See also December 2015 Deferred Rating Decision.  The Board concurs that the appellant has met the requirements for substitution in the case of death under 38 U.S.C.A. § 5121A. 

The contents of the December 2015 letter also provided the appellant notice of the relevant statute (38 U.S.C.A. § 5121A) and other information pertaining to her substitution for the Veteran in his claims on appeal.  It also informed the appellant that it had no record of her having appointed a representative but that she could contact the RO for a listing of the recognized Veterans' service organizations and/or representatives.  The Board's review of the record does not reflect that the appellant has responded to the December 2015 letter from the agency of original jurisdiction (AOJ), or that she has appointed a representative.  Therefore, the appellant is representing herself in the present matter before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As an initial matter, the record indicates that the Veteran may have applied for Social Security Administration (SSA disability) benefits during his lifetime. See December 2013 VA Outpatient Note (VA social worker provided him with information on how to apply for SSA disability benefits).  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim. 38 U.S.C.A. § 5103A  (West 2014); 38 C.F.R. § 3.159(c)(2015).  This includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including records from Federal agencies, such as relevant SSA records. 38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1321-23 (Fed. Cir. 2010).  The claims file does not reflect that any SSA records have previously been associated.  As such, remand is required to obtain any SSA records.

Secondly, it appears that certain private treatment records referred to by Veteran's former representative (i.e., the South Dakota Department of Veterans Affairs) in an October 2014 Statement of Accredited Representative have not been associated with the electronic claims file.  Specifically, in support of the claim for left ear hearing loss, the representative referenced a private physician's report in which the doctor purportedly stated that the Veteran's hearing loss was "probably due to noise trauma, including exposure to jet-aircraft noise during service."  No such treatment records or opinions are currently of record.  Accordingly, these records should be obtained and associated with the electronic claims file upon remand, to the extent possible.  

Accordingly, the case is REMANDED for the following action:

1. The appellant should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who treated the Veteran for the disabilities on appeal.  This should specifically include a request for the private medical opinion concerning hearing loss referenced in the October 2014 Statement of Accredited Representative. 

After the appropriate releases have been signed, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC cannot obtain records identified by the appellant, a notation to that effect should be inserted in the file.  The appellant is to be notified of unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review.

2. Ask the SSA to provide copies of any records in its possession pertaining to its consideration of any application for SSA benefits by the Veteran, to include any medical records considered in making a decision on that application, following the procedures set forth in 38 C.F.R. § 3.159.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.

3. Thereafter, review and consider the newly obtained SSA records and/or private treatment records, as they relate to the Veteran's left ear hearing loss, bilateral upper and lower neuropathy, and bilateral lower extremity eczema/sebopsoriasis in the first instance and conduct any further development that may be necessary.

4. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the appellant and her representative, if any.  After the appellant and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




